 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15   Attorneys for Plaintiff

16                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
17   RICKY SPENDLOVE,                           Case No.: 2:19-cv-00677-RFB-EJY
18
                    Plaintiff,
19                                      STIPULATION OF DISMISSAL OF
     vs.
20                                      EQUIFAX INFORMATION SERVICES,
     EQUIFAX INFORMATION SERVICES, LLC; LLC WITH PREJUDICE
21
     TRANSUNION, LLC; and WELLS FARGO
22   HOME MORTGAGE,

23               Defendants.
            PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
24

25
     the parties have stipulated to the dismissal of Defendant Equifax Information Services, LLC, from

26   the above captioned action, with prejudice.

27   //
28
     STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE - 1
 1   Each party will bear its own fees and costs.
 2
            IT IS SO STIPULATED.
 3          Dated September 10, 2019.

 4    KNEPPER & CLARK LLC                            CLARK HILL PLLC

 5    /s/ Shaina R. Plaksin                          /s/ Jeremy J. Thompson
 6    Matthew I. Knepper, Esq.                       Jeremy J. Thompson, Esq.
      Nevada Bar No. 12796                           Nevada Bar No. 12503
 7    Miles N. Clark, Esq.                           Email: jthompson@clarkhill.com
      Nevada Bar No. 13848
 8    Shaina R. Plaksin, Esq.                        Counsel for Defendant
      Nevada Bar No. 13935                           Equifax Information Services LLC
 9
      Email: matthew.knepper@knepperclark.com
10    Email: miles.clark@knepperclark.com            SNELL & WILMER LLP
      Email: shaina.plaksin@knepperclark.com
11                                                   /s/ Jennifer L. McBee
12    HAINES & KRIEGER LLC                           Kelly H. Dove, Esq.
      David H. Krieger, Esq.                         Nevada Bar No. 10569
13    Nevada Bar No. 9086                            Jennifer L. McBee, Esq.
      Email: dkrieger@hainesandkrieger.com           Nevada Bar No. 9110
14    Counsel for Plaintiff                          Email: kdove@swlaw.com
15                                                   Email: jmcbee@swlaw.com

16                                                   Counsel for Defendant
                                                     Wells Fargo Bank, N.A., sued as Wells Fargo
17                                                   Home Mortgage
18

19                    ORDER GRANTING STIPULATION OF DISMISSAL OF

20               EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE
21

22
     IT IS SO ORDERED.
23                                               _________________________________________
                                               ________________________________
                                                 UNITED STATES DISTRICT COURT JUDGE
24                                             RICHARD F. BOULWARE, II
                                               UNITED STATES DISTRICT JUDGE
25                                               DATED this ____ day of _________ 2019.
                                               DATED this 10th day of September, 2019.
26

27

28
     STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC WITH PREJUDICE - 2
